GLADNEY, Judge.
This appeal is from a judgment awarding the custody of children, pendents lite. The issues herein have been merged with an appeal taken from a final judgment involving the permanent custody of the children. Accordingly, the judgment rendered by this court in Hennigan v. Hennigan, No. 9878 on the docket of this court, 151 So.2d 517, is determinative of this appeal. Costs herein should be paid by the appellee, Shellie Mathews Hennigan, Jr.
BOLIN, J., dissents for reasons assigned in case No. 9878.
Rehearing denied; BOLIN, J., dissents.